
	

115 S2194 IS: Fishing and Small Vessel Relief Act
U.S. Senate
2017-12-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 2194
		IN THE SENATE OF THE UNITED STATES
		
			December 5, 2017
			Ms. Cantwell (for herself and Mr. Nelson) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To remove a limitation on a prohibition relating to permits for discharges incidental to normal
			 operation of vessels.
	
	
 1.Short titleThis Act may be cited as the Fishing and Small Vessel Relief Act. 2.Discharges incidental to normal operation of vesselsSection 2(a) of Public Law 110–299 (33 U.S.C. 1342 note) is amended by striking December 18, 2017 and inserting December 18, 2020.
		
